ORDER

PER CURIAM.
Defendant Andre Johnson files this appeal challenging his jury convictions for first degree robbery, section 569.020, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994. On appeal, Defendant challenges the admission of testimony as nonresponsive and unduly prejudicial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).